IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                        :      NO. 520
                                               :
 ORDER ADOPTING RULE 1908 OF                   :      JUDICIAL ADMINISTRATION DOCKET
 THE PENNSYLVANIA RULES OF                     :
 JUDICIAL ADMINISTRATION                       :




                                           ORDER


PER CURIAM

       AND NOW, this 3rd day of October, 2019, it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 1908 of the Pennsylvania Rules
of Judicial Administration is adopted in the form attached.
       To the extent that notice of proposed rulemaking would be required by Rule 103
of the Pennsylvania Rules of Judicial Administration or otherwise, the rule herein is
required in the interest of justice and efficient administration.
       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in thirty days.